UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 22, 2011 TREEHOUSE FOODS, INC. (Exact Name of Registrant as Specified in Charter) Commission File Number: 001-32504 Delaware 20-2311383 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 2021 Spring Road Suite 600 Oak Brook, IL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (708) 483-1300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. On June 22, 2011, TreeHouse Foods, Inc. announced that it is lowering its full year 2011 guidance.A copy of the press release announcing the revised guidance and details for a webcast on June 23, 2011 relating to the revised guidance is attached hereto as Exhibit 99.1 and incorporated by reference herein. The information in this Form 8-K under Item 7.01 and Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific referencing in such filing. Section 9 – Financial Statements and Exhibits Item9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press Release, dated June 22, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TreeHouse Foods, Inc. Date: June 22, 2011 By: /s/ Thomas E. O’Neill Thomas E. O’Neill General Counsel, Senior Vice President, Chief Administrative Officer and officer duly authorized to sign on behalf of the registrant INDEX TO EXHIBITS Exhibit Number Description Press Release, dated June 22, 2011
